COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-09-142-CR


RICHARD GUADALUPE CAMPOS                                              APPELLANT

                                            V.

THE STATE OF TEXAS                                                          STATE

                                        ------------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

                                   I. Introduction

      In one point, Appellant Richard Guadalupe Campos asserts that the trial court

erred by adjudicating him guilty and revoking his community supervision. W e affirm.

                         II. Factual and Procedural History

      In April 2007, Campos pleaded guilty to the felony offense of attempted

burglary of a habitation, and the trial court placed him on three years’ community



      1
           See Tex. R. App. P. 47.4.
supervision. The State filed a petition to proceed to an adjudication of guilt in May

2008 that alleged Campos had violated the terms of his community supervision (1)

by intentionally or knowingly leaving the scene of an accident without giving his

name and address to any person and without rendering reasonable assistance to an

injured person (Paragraph One) and (2) by using marijuana (Paragraph Two). By

filing amended petitions to proceed to an adjudication of guilt, the State

subsequently added allegations of additional marijuana use (Paragraph Two) and

two instances of failing to avoid persons and places of disreputable or harmful

character (Paragraphs Three and Four). Campos pleaded not true to Paragraphs

One and Three and true to Paragraphs Two and Four.

       After conducting an evidentiary hearing, the trial court found Paragraphs One

and Two to be true, found Paragraphs Three and Four 2 to be not true, and

sentenced Campos to three years’ confinement. This appeal followed.

                      III. Revocation of Community Supervision

       In one point, Campos argues that the State failed to prove by a

preponderance of the evidence that he violated his probation by leaving the scene

of an accident without giving his name and address to any person and without

rendering reasonable assistance to an injured person.

A. Standard of Review



       2
            The trial court found Paragraph Four to be not true despite Campos’s plea
of true.

                                            2
      W e review an order revoking community supervision under an abuse of

discretion standard. Cardona v. State, 665 S.W .2d 492, 493 (Tex. Crim. App. 1984);

Jackson v. State, 645 S.W .2d 303, 305 (Tex. Crim. App. 1983); Cherry v. State, 215

S.W .3d 917, 919 (Tex. App.—Fort W orth 2007, pet. ref’d).              In a revocation

proceeding, the State must prove by a preponderance of the evidence that the

defendant violated the terms and conditions of community supervision. Cobb v.

State, 851 S.W .2d 871, 873 (Tex. Crim. App. 1993); Cherry, 215 S.W .3d at 919.

The trial court is the sole judge of the credibility of the witnesses and the weight to

be given their testimony, and we review the evidence in the light most favorable to

the trial court’s ruling. Cardona, 665 S.W .2d at 493; Garrett v. State, 619 S.W .2d

172, 174 (Tex. Crim. App. [Panel Op.] 1981); Cherry, 215 S.W .3d at 919. If the

State fails to meet its burden of proof, the trial court abuses its discretion by revoking

the community supervision. Cardona, 665 S.W .2d at 493–94.

B. Community Supervision—Plea of True

      A single plea of true, standing alone, is sufficient to support the revocation of

community supervision. Cole v. State, 578 S.W .2d 127, 128 (Tex. Crim. App. [Panel

Op.] 1979); Battles v. State, 626 S.W .2d 149, 150 (Tex. App.—Fort W orth 1981, pet.

ref’d). Proof by a preponderance of the evidence of any one of the alleged violations

of the conditions of community supervision is sufficient to support a revocation order.

See Moore v. State, 605 S.W .2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980);

Sanchez v. State, 603 S.W .2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980).


                                            3
C. Analysis

      Campos argues that his adjudication of guilt should be reversed because the

trial court erred by finding that he intentionally or knowingly left the scene of an

accident without rendering assistance and without giving his name and address to

any person. But Campos pleaded true to violating the terms of his community

supervision by using marijuana. This plea of true, standing alone, was sufficient to

support the trial court’s judgment. See Cole, 578 S.W .2d at 128; Battles, 626

S.W .2d at 150; see also Ramos v. State, No. 02-08-00363-CR, 2009 W L 1035120,

at *1 (Tex. App.—Fort W orth Apr. 16, 2009, pet. stricken) (mem. op., not designated

for publication). Moreover, to the extent Campos argues that he received a longer

sentence than he would have received had the trial court not found Paragraph One

to be true, Campos points to no evidence in the record that the trial court would have

considered a lesser sentence in the absence of a true finding to Paragraph One.

Nor has Appellant explained how a sentence of three years’ confinement was an

excessive sentence for the underlying offense of attempted burglary of a habitation. 3

W e therefore hold that the trial court did not abuse its discretion by revoking

Campos’s community supervision and sentencing him to three years’ confinement.

W e overrule Campos’s sole point.

                                  IV. Conclusion

      3
        A third-degree felony has a statutory punishment range of two to ten years
and a fine not to exceed $10,000. Tex. Penal Code Ann. § 12.34 (Vernon Supp.
2009).

                                          4
      Having overruled Campos’s sole point, we affirm the trial court’s judgment.




                                            BOB MCCOY
                                            JUSTICE

PANEL: MCCOY and MEIER, JJ., and DIXON W . HOLMAN (Senior Justice,
Retired, Sitting by Assignment)

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 29, 2010




                                        5